Citation Nr: 0304745	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-07 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement a compensable rating for left ankle tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1997 to December 1999.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for postoperative left Achilles 
tendonitis, rated noncompensable.  The veteran moved to Texas 
and his file is now in the jurisdiction of the Waco, Texas 
RO.  


FINDINGS OF FACT

1.  The veteran has failed to report for examinations; his 
whereabouts are unknown.  

2.  The evidence currently of record shows that the veteran's 
left postoperative Achilles tendonitis is manifested by 
subjective complaints only; objective findings are all 
normal, and the residual scar is not tender or painful. 


CONCLUSION OF LAW

A compensable rating is not warranted for postoperative left 
Achilles tendonitis.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  He was provided a copy of the 
decision explaining why his claim for a higher rating was 
denied.  The veteran and his representative were advised of 
the applicable laws and regulations in a November 1999 rating 
decision, a February 2002 statement of the case (SOC), an 
October 2002 supplemental statement of the case, and in 
correspondence (including a March 2002 letter informing of 
the VCAA).  These communications clearly explained his rights 
and responsibilities and advised him what evidence was of 
record, and what type of evidence could substantiate his 
claims.  Furthermore, the SOC and the March 2002 letter 
specifically advised the veteran of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All identified pertinent records have been obtained.  VA 
arranged for an examination in October 1999 and, more 
recently, attempted to schedule the veteran for another 
examination.  Despite exhaustive attempts by the RO to 
contact the veteran at each of his known addresses and phone 
numbers, all correspondence since July 2001 has been returned 
and the veteran's phone numbers have been disconnected.  His 
whereabouts are unknown.  

The Court has stated that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA is not required to conduct a "fishing expedition" 
to determine if there might be some unspecified information 
which could possibly support the veteran's claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).

Although a new VA examination, as the RO attempted to 
schedule, would be helpful, the veteran's failure to respond 
and his virtual disappearance dictate that the appeal be 
based on the present record.  The Board is satisfied that the 
RO has made sufficient effort to locate the veteran.  
Although VA has a duty to assist the claimant in developing a 
claim, that duty is not a one-way street.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.103(a); Wood, supra.  Accordingly, the 
Board concludes that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5103(a).  

Factual Background and Analysis

Service medical records reveal that in the spring and summer 
of 1998, the veteran was treated for left ankle and Achilles 
tendon pain.  Assessments included bursitis, left Achilles 
tendonitis, and left ankle strain.  In January 1999, he 
underwent surgical exploration of the left Achilles tendon 
with removal of mucoid degeneration.  The diagnosis was left 
Achilles tendonitis.

An October 1999 record reveals that the veteran applied for 
VA benefits at Fort Drum and that his medical records were 
forwarded to the VARO in Buffalo, New York, prior to 
separation from service in December 1999.

On VA Compensation and Pension examination in October 1999, 
physical examination revealed a well-healed, two and a half 
inch long scar on the medial aspect of the distal portion of 
the left Achilles tendon.  There was no swelling or any other 
anatomical deformity of the left ankle.  The veteran had 
normal Achilles and infrapatellar reflexes.  Range of motion 
of the ankles was from 0 to 20 degrees on dorsiflexion and 
from 0 to 45 degrees on plantar flexion.  There was no 
evidence of any varus or valgus angulation of the os calcis 
in relationship to the long axis of the tibia or fibula.  The 
diagnosis was complaints of left ankle/distal Achilles tendon 
pain with no diagnosed disability found.  Left ankle 
radiology results were normal.

In a January 2000 letter expressing his disagreement with the 
noncompensable rating, the veteran indicated that he had to 
wear a walking cast at night and that his ankle was frozen 
tight in the morning.  He reported that he had to spend a 
great deal of time exercising the foot and ankle in the 
morning before he could loosen it up to walk.  His complaints 
were confined to pain and limitation of motion of the left 
ankle.  

The veteran was scheduled for personal hearings in September 
2000 and March 2001, but failed to report.  He was scheduled 
for a VA examination in October 2002, but failed to report.

The file contains documentation of numerous attempts to 
contact the veteran at his last known address and phone 
number.  A notation on file indicates that all recently shown 
phone numbers have been disconnected.     

Analysis

The veteran maintains that impairment due to his 
postoperative left Achilles tendonitis, is sufficiently 
disabling to warrant a compensable rating. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

The Board notes that the veteran may be entitled to a 
"staging" of ratings based on separate periods based on the 
facts found during the appeal period because the present 
claim is based on an initial assignment of a rating 
disability in November 1999.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are not appropriate 
in this case since impairment due to the left Achilles 
tendonitis is not shown to have fluctuated significantly 
during the appellate period.

While there is no specific Diagnostic Code (Code) with 
criteria for rating tendonitis, Code 5024, provides that 
tenosynovitis is to be rated on the basis of limitation of 
motion of the affected part.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent rating will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  

As was noted above, the veteran's failure to appear at 
scheduled VA hearings and examinations amounted to his 
virtual disappearance from the process, requiring the Board 
to adjudicate his claim based on the current record.

Based on a thorough review of the record, the Board finds 
that there is no indication that the veteran has any loss of 
left ankle motion.  Range of motion testing on VA examination 
in October 1999 (the only VA examination the veteran has 
appeared for), revealed that dorsiflexion of the left ankle 
was to 20 degrees and plantar flexion was to 45 degrees.  
Normal range of motion of the ankle is 20 degrees' 
dorsiflexion and 45 degrees' plantar flexion.  38 C.F.R. § 
4.71 Plate II .  Without medical evidence showing any 
limitation of motion whatsoever, a compensable rating for 
left ankle tendonitis is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  Here, the medical evidence of record does not show 
any such impairment.  While the veteran has reported 
complaints of pain and limitation of motion in his notice of 
disagreement and his VA Form 9, he has not submitted any 
supporting medical evidence.  He has failed to appear for a 
scheduled examination that might have documented/or commented 
on greater impairment on use or during flare-ups.  Without 
any medical findings in this regard, the analysis required by 
DeLuca, supra, is limited at this time.
As the medical evidence of record does not show any ankylosis 
or malunion, rating under other potentially applicable 
diagnostic codes is not indicated.  See Codes 5270, 5727 and 
5273.  Additionally, the surgical scar is well-healed and 
asymptomatic, and consequently does not warrant a separate 
compensable rating.  

ORDER

A compensable rating for postoperative left Achilles 
tendonitis is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

